Exhibit 10.37
(QUANTA SERVICES LOGO) [h78392h7839201.gif]
Director Compensation Summary
(to be effective as of the May 2010 Annual Meeting of the Board of Directors)
          Directors who also are employees of Quanta or any of its subsidiaries
do not receive additional compensation for serving as directors. Each
non-employee director receives a fee for attendance at each meeting of the Board
of Directors or any committee according to the following schedule: $2,000 for
attendance at a board meeting in person; $1,000 for attendance at a board
meeting by telephone; $1,000 for attendance at a committee meeting in person;
and $500 for attendance at a committee meeting by telephone. Upon initial
appointment to the Board of Directors other than at an annual meeting of
stockholders, for the period from the appointment through the end of the
director service year during which the appointment is made, each such initially
appointed non-employee director receives a pro rata portion of both (i) an
annual cash retainer payment of $50,000 and (ii) an annual award of shares of
restricted Common Stock having a value of $150,000. Upon initial election to the
Board of Directors at an annual meeting of stockholders, each such initially
elected non-employee director receives an annual cash retainer payment of
$50,000 and an annual award of shares of restricted Common Stock having a value
of $150,000. At every annual meeting of stockholders at which a non-employee
director is re-elected or remains a director, each such re-elected or remaining
non-employee director receives an annual cash retainer payment of $50,000 and an
annual award of shares of restricted Common Stock having a value of $100,000. In
addition, at every annual meeting of the Board of Directors, the chairman of the
Audit Committee receives an annual cash retainer payment of $14,000, the
chairman of the Compensation Committee receives an annual cash retainer payment
of $10,000 and the chairman of the Governance and Nominating Committee receive
an annual cash retainer payment of $7,500. Unless the director’s service is
interrupted, shares of restricted Common Stock awarded to non-employee directors
vest over three years in three equal annual installments. Any unvested shares of
restricted Common Stock will vest in full if the non-employee director is not
nominated for or elected to a new term or resigns at our convenience. If the
non-employee director voluntarily resigns or is asked to resign, or is removed
for cause prior to vesting, all unvested shares of restricted Common Stock will
be forfeited. Directors are reimbursed for reasonable out-of-pocket expenses
incurred in attending meetings of the Board of Directors or the committees
thereof, and for other expenses reasonably incurred in their capacity as
directors of Quanta.

